Citation Nr: 1624973	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a prostate condition, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1966 to June 1970.  

This matter is on appeal from rating decisions dated in July 2009 and December 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2014 with regard to the claims of entitlement to service connection for a prostate condition and for diabetes mellitus, type II.  A transcript from that hearing has been associated with the claims file.  

In August 2014, the Board remanded these matters for additional development.  

As noted above, the Veteran was previously afforded a hearing before the undersigned Acting Veterans Law Judge in May 2014 pertaining to the issues of entitlement to service connection for a prostate condition and for diabetes mellitus, type II.  The Veteran's representative was present at this hearing.  Further, the Board has reviewed all allegations made by the Veteran and his representative after the May 2014 hearing.  No new information is being provided.  The Board notes that the Veteran has a right to one hearing before the Board. 38 C.F.R. § 20.700(a) (2015).  Because the Veteran was granted his right to a hearing in May 2014 with regard to the issues of entitlement to service connection for a prostate condition and for diabetes mellitus, type II, and there is no indication or argument that such hearing was inadequate, the Board declines the request for an additional Board hearing as to these issues at this time. 

Lastly, the Board notes that the claim of entitlement to service connection for hypertension was remanded for issuance of a Statement of a Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  Pursuant to that directive, the RO issued an SOC in June 2015.  In July 2015, the Veteran properly perfected his appeal of his claim of entitlement to service connection for hypertension via a VA Form 9, and requested a Board hearing by live videoconference.  This issue has not yet been certified to the Board, significantly, the RO advised the Veteran in a July 2015 letter that he would be notified of the time and place of the hearing when a date becomes available.  Accordingly, the Board is not taking jurisdiction of this issue at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand. Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

As noted in the prior August 2014 Board remand, the Veteran testified during the May 2014 Board hearing that he was initially stationed on the U.S.S. Chicago and that they docked in the Republic of Vietnam in 1966 or 1967.  See hearing transcript, pages 8-9.  Thereafter, while stationed on the U.S.S. Cunningham, they were assigned to the Tonkin Gulf, and they docked in Saigon Harbor as well in Da Nang Harbor. He testified that he went ashore in Vietnam with various "working parties" while on the U.S.S. Chicago and the U.S.S. Cunningham and that such activities were a part of his duties as a boatswain mate.  See hearing transcript, pages 22-24.  

In the August 2014 remand, the Board, in pertinent part, directed the AOJ to arrange for the NPRC to confirm all dates the U.S.S. Chicago and the U.S.S. Cunningham were in the official waters of the Republic of Vietnam during the Veteran's period of service.  Following this development, the AOJ was directed to follow Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010, in developing evidence as to whether the Veteran's service ships operated temporarily on Vietnam's inland waterways or docked to the shore while the Veteran was on board either ship.  In doing so, the AOJ was directed to obtain the deck logs of the U.S.S. Chicago and the U.S.S. Cunningham to determine whether the Veteran was sent in to the Republic of Vietnam as part of a working party.

Pursuant to actions taken by the RO, a July 2015 response was received from the Joint Services Records Research Center (JSRRC) that addressed only the whereabouts of the U.S.S. Chicago during the Veteran's period of service aboard that ship and not the U.S.S. Cunningham.  In addition, the Board sees no evidence that the deck logs of the U.S.S. Chicago were obtained and associated with the record for the period it was verified off the coast of North Vietnam from November 12, 1967 to December 16, 1967.  

Thus, the Board finds that another remand is necessary to ensure compliance with the prior remand instructions.  The NPRC has provided a list of dates in which the U.S.S. Cunningham was located in the official waters of the Republic of Vietnam during the Veteran's service aboard that ship.  Specifically, the U.S.S. Cunningham was in the official waters of the Republic of Vietnam from January 24, 1968, to January 30, 1968, from March 15, 1968 , to April 5, 1968, from July 1, 1968, to July 9, 1968, from July 28, 1968, to July 29 , 1968, from August 24, 1968, to September 20, 1968, from October 9, 1968, to October 20, 1968, from November 16, 1969, to December 13, 2969, from January 17, 1970, to January 31, 1070, from February 11, 1970, to February 20, 1970, and from February 27, 1970, to March 18, 1970.  On remand, and pursuant to the original directives of the August 2014 remand, the AOJ must undertake all possible development to determine whether the U.S.S. Cunningham docked to the Vietnam shore or sent a working party to the Republic of Vietnam during the dates provided by the NPRC.   The deck logs of the U.S.S. Chicago and the U.S.S. Cunningham for verified periods must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Joint Services Records Research Center (JSRRC) to attempt to determine whether the U.S.S. Cunningham docked on Vietnam shore during any the following time periods or whether the Veteran was sent on "working parties" to the Republic of Vietnam. The JSRRC should specifically research the following date ranges: January 24, 1968, to January 30, 1968; March 15, 1968 , to April 5, 1968; July 1, 1968, to July 9, 1968; July 28, 1968, to July 29 , 1968; August 24, 1968, to September 20, 1968; October 9, 1968, to October 20, 1968; November 16, 1969, to December 13, 1969; January 17, 1970, to January 31, 1070; February 11, 1970, to February 20, 1970; and February 27, 1970, to March 18, 1970.  

2.  Obtain from the appropriate source deck logs for the U.S.S. Chicago  for the period from November 12, 1967 to December 16, 1967 and for the U.S.S. Cunningham for the periods from January 24, 1968, to January 30, 1968; March 15, 1968 , to April 5, 1968; July 1, 1968, to July 9, 1968; July 28, 1968, to July 29 , 1968; August 24, 1968, to September 20, 1968; October 9, 1968, to October 20, 1968; November 16, 1969, to December 13, 1969; January 17, 1970, to January 31, 1070; February 11, 1970, to February 20, 1970; and February 27, 1970, to March 18, 1970.  

3.  Ensure that all development steps outlined in Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010, in developing evidence as to whether the U.S.S. Chicago and U.S.S. Cunningham "operated temporarily on Vietnam's inland waterways or docked to the shore" while the Veteran was on board either ship have been undertaken.

4.  Then, readjudicate the claims for entitlement to service connection for diabetes mellitus, type II and for a prostate condition.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) and give the Veteran and his representative a reasonable opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

